        Case 1:19-cr-00354-JEJ Document 110 Filed 06/25/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,             :     CASE No. 1:19-cr-00354
                                      :
                                      :
                                      :     (Judge Jones)
            v.                        :
                                      :     (Chief Magistrate Judge Schwab)
ARTHUR GIBSON,                        :
                                      :
            Defendant.                :

                                 ORDER
                               June 25, 2020


      Following a conference with counsel and in accordance with the discussion

at that conference, IT IS ORDERED that Gibson’s Motion for Reconsideration of

Pretrial Release under 18 U.S.C. § 3142(i) (doc. 104 ) is DENIED without

prejudice to Gibson filing another motion should his condition materially change.1




                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            Chief United States Magistrate Judge




1
 During the telephone conference, counsel for both parties indicated that although
Gibson tested positive for COVID-19, the information that counsel has is that
Gibson is asymptomatic.
